UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2180



KEITH ANDREW GREEN, SR.,

                                              Plaintiff - Appellant,

          versus


KAREN MEE; C. EDMONDS; C. R. MORRISON,
Esquire; DONNA WATTS-LAMONT, Associate Member;
HAZEL A. WARNICK, Chairperson; MICHAEL TAYLOR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
2719-MJG)


Submitted:   December 19, 2002         Decided:     December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Andrew Green, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith    Andrew   Green   appeals   the   district   court’s   order

dismissing without prejudice his civil action against officials

from the Maryland Department of Labor, Licensing and Regulation and

the attorney for his former employer, Colonial Parking.          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.       See Green v. Mee,

No. CA-02-2719-MJG (D. Md. filed Sept. 30, 2002; entered Oct. 1,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2